BURNETT, Judge,
dissenting in part.
I cannot join in Part II of the court’s opinion, which holds that the sentence in this case must be upheld even if we disregard Camp’s subsequently admitted complicity in the victim’s demise. In my view, the consecutive five-year sentences for fraudulent use of credit cards were not imposed, and neither sentence could be justified, solely upon facts presented to the district court concerning those offenses and the character of the offender.
The majority opinion implicitly acknowledges that nothing in Camp’s prior background would have remotely suggested the need for a substantial prison sentence. The offenses themselves — although enigmatically described by the district judge as having “overtones of professionalism”— were limited to the use of a single set of credit cards. The instant case involved a purchase of clothing. The other credit card case arose from the purchase of a cowboy hat. The record does not fully establish the extent, if any, of Camp’s participation in further transactions involving the credit cards. The record is devoid of any indication that Camp fraudulently used credit *40cards from other sources or that he was engaged in a “professional” scheme involving credit cards. The presentence investigator recommended that Camp be placed in the 120-day retained jurisdiction program. Upon a record limited to these facts, I would feel constrained to hold that the five-year prison sentence imposed in this case was excessive under criteria set forth in State v. Toohill, 103 Idaho 565, 650 P.2d 707 (Ct.App.1982).
In reality, the district court’s attention was drawn far beyond these facts. The judge referred in his oral remarks to “the other investigation.” The prosecutor overtly suggested that Camp was connected with the disappearance of the credit card holder. At that time, Camp emphatically denied any such connection, stating that the cards had been obtained by his brother, who claimed to have found them in an unoccupied vehicle. The prosecutor offered no factual showing to the contrary. Of course, we now know — from an appellate record fortuitously augmented without objection — that Camp’s connection with the victim’s demise was closer than he earlier acknowledged. But that information was not presented to the district court. It would be improper to review a sentence upon information unavailable to the sentencing judge. The majority today disavows any reliance upon such information.
Thus, the real issue presented by this appeal is whether a sentence, which would be excessive if viewed in light of the offense committed and the character of the offender, may be imposed upon suspicion that the defendant also has committed another, larger crime. I believe the answer must be no. I do not gainsay that a sentencing judge is entitled to consider all relevant information concerning every aspect of a defendant’s life. See Williams v. New York, 337 U.S. 241, 69 S.Ct. 1079, 93 L.Ed. 1337 (1949). Such information may include evidence of the commission of crimes not yet charged or upon which convictions have not been obtained. E.g., State v. Kohoutek, 101 Idaho 698, 619 P.2d 1151 (1980). However, in the present case, the prosecutor adduced no such evidence. He presented no facts; he merely raised suspicion.
I believe this appeal falls within the rule enunciated in United States v. Weston, 448 F.2d 626 (9th Cir.1971), cert. denied, 404 U.S. 1061, 92 S.Ct. 748, 30 L.Ed.2d 749 (1972). In that case the Ninth Circuit held that where a convicted defendant protests his innocence of other offenses, the truth of any assertion that he committed such offenses must be established with some reliability. A defendant does not have the burden of proving a negative in response to a bare contention that another offense has been committed. The Weston court, noting the long extant rule that a sentence may not be predicated upon false information, added:
We extend [this rule] but little in holding that a sentence cannot be predicated on information of so little value as that here involved. A rational penal system must have some concern for the probable accuracy of the information inputs in the sentencing process.
448 F.2d at 634. Accord, United States v. Baylin, 696 F.2d 1030 (3d Cir.1982); United States v. Fatico, 579 F.2d 707 (2d Cir.1978), cert. denied, 444 U.S. 1073, 100 S.Ct. 1018, 62 L.Ed.2d 755 (1980); United States v. Woody, 567 F.2d 1353 (5th Cir.1978), cert. denied, 436 U.S. 908, 98 S.Ct. 2241, 56 L.Ed.2d 406 (1978); People v. Lee, 391 Mich. 618, 218 N.W.2d 655 (1974); Goodson v. State, 654 P.2d 1006 (Nev.1982).
I conclude that the sentence imposed here was based, at least in part, upon the improper factor of bare suspicion. However, this does not mean that Camp’s sentence should be reduced on appeal — or necessarily that it must be reduced at all. The appropriate remedy, when a sentence is based upon an improper factor, is to vacate the sentence and to remand for further proceedings. See United States v. Weston, supra. If this case were so remanded, the district court would be entitled to obtain an updated presentence report. That report presumably would disclose Camp’s conviction as an accessory to murder and would *41reveal the actual extent of his involvement in the victim’s disappearance. The report could be considered in fashioning a sentence that is suitable to this case and reasonably related to the sentence imposed in the other credit card case. Cf Wasman v. United States, — U.S. -, 104 S.Ct. 3217, 82 L.Ed.2d 424 (1984) (intervening conviction for another crime may be considered in resentencing a defendant whose initial conviction had been set aside on appeal). The district judge might well reimpose the original five-year sentence, or he might select a different sentence in light of the clarified circumstances surrounding the offenses. But whatever the judge’s ultimate decision, it would be based upon fact rather than upon mere suspicion. Our criminal justice system demands no less.